Citation Nr: 0115019	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  95-33 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from July 1964 to April 1969.

The veteran was granted service connection for bilateral 
hearing loss January 1975, and assigned a non-compensable 
disability rating.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Oakland, 
California, which denied the veteran's claim of entitlement 
to a compensable evaluation for service-connected bilateral 
hearing loss.  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
veteran currently has an average pure tone threshold of 49 
decibels in the right ear, with speech recognition ability of 
92 percent, and average pure tone threshold of 50 decibels in 
the left ear, with speech recognition ability of 82 percent.

2.  The preponderance of the evidence indicates that the 
veteran currently has Level I hearing in his right ear and 
Level IV hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable schedular evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a compensable evaluation for his service-
connected bilateral hearing loss.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule).  38 
C.F.R. § Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (2000); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability ratings - hearing loss

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Effective June 10, 1999, during the pendency of this appeal, 
VA's Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25,202-210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87 (2000)).  In determining which version of 
the regulations to apply to the facts of this case, the Board 
notes that the U.S. Court of Appeals for Veterans Claims has 
held that, where pertinent law or regulation changes after a 
claim has been filed or reopened and before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

In this instance, neither Congress nor the Secretary has 
directed which regulations are to be applied under the 
circumstances of this case.  The version most favorable to 
the appellant must therefore be considered.  However, 
pursuant to 38 U.S.C.A. § 5110(g), the Board observes that, 
for any date prior to June 10, 1999, VA cannot apply the 
revised provisions of the hearing-loss rating schedule, even 
if they are more favorable.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the amended 
regulations).  See also 38 U.S.C.A. § 7104(c) (West 1991); 38 
C.F.R. § 14.507 (2000) (precedential opinions of the General 
Counsel are binding on the Board).

The Board finds that the change in regulation was not a 
substantive change regarding the portion of the regulations 
pertinent to this veteran's claim.  See 62 Fed. Reg. at 
25,202, wherein the Secretary stated that "[t]he revisions 
of the sections addressing ear and other sense organs are 
part of the overall revision of the rating schedule based on 
medical advances, etc., rather than representing liberalizing 
interpretations of regulations."  Consequently, the change 
has no effect on the outcome of this claim.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  The Board finds, therefore, 
that it may proceed with a decision in this case without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110 
(2000).  See 64 Fed. Reg. 25,208-209, codified at 38 C.F.R. 
§ 4.85-4.87 (2000).  Under both the new and old regulations, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles 
per second).  The schedule allowed for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  The evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids.  See 38 C.F.R. §§ 4.85-4.87 (1998); see also 38 C.F.R. 
§ 4.85 (2000). 

Under both the new and old regulations, an examination for 
hearing impairment is to be performed using both a controlled 
speech discrimination test and a pure tone audiometry test.  
38 C.F.R. § 4.85(a) (1998); 38 C.F.R. § 4.85(a) (2000).  In 
the absence of a speech discrimination test, the regulations 
allow for numeric designations ranging from Level I to Level 
XI to be based only upon puretone averages.  However, numeric 
designations based solely upon puretone averages are to be 
used only when an examiner certifies that the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) (2000).  An 
exception applies under the new regulations, which allow for 
a rating specialist to determine the numeric designations 
based solely upon puretone averages when the puretone 
averages at each of the four specific frequencies is 55 
decibels or more, regardless of whether an examiner has 
certified that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination.  38 C.F.R. § 4.86(a) (2000).

Factual Background

The veteran filed a claim for a compensable evaluation for 
service-connected bilateral hearing loss in November 1994.  

VA medical center treatment records indicate that the veteran 
was afforded an audiometric evaluation in June 1994.  
Audiometric test results revealed 92 percent speech 
discrimination at 65 decibels and 96 percent at 95 decibels 
in the right ear.  Test results of the left ear indicated 88 
percent speech discrimination at 65 decibels and 92 percent 
at 95 decibels.  The examining audiologist noted profound 
hearing loss in the right ear and mild to severe hearing loss 
in the left with very good to excellent speech 
discrimination.  There is no indication of a pure tone 
threshold average.  

The veteran was afforded a hearing aid evaluation in August 
1994, which, based upon the audiometric evaluation in June 
1994, indicated that he required yearly audio and hearing aid 
rechecks.  

In his substantive appeal the veteran alleged that his June 
1994 evaluation was inadequate inasmuch as "[VA's] decision 
should be based upon both the audiometric test and the [Ear, 
Nose, and Throat] doctor's examination which was not done."  

The veteran was afforded a VA examination in August 1999.  
The veteran's pure tone threshold average in the right ear 
was found to be 49 decibels.  The pure tone threshold average 
in the left ear was 50 decibels.  A Maryland CNC word list 
revealed 92 percent speech recognition in the right ear and 
82 percent in the left.  The veteran was diagnosed with 
bilateral sensorineural hearing loss, mild to severe in the 
left and mild to profound in the right.  

Analysis

Preliminary matter - duty to assist

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the Court of Appeals for Veterans 
Claims has confirmed this obligation over the years.  See 
Green v. Derwinski, 1 Vet.App. 121 (1991); Lineberger v. 
Brown, 5 Vet.App. 367, 369 (1993); Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993); see also 38 C.F.R. § 3.326 (2000).

Recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA § 7(a), 114 Stat. 2096, 2099 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, supra.

In the present case, we find that the RO's development action 
has generated sufficient evidence to satisfy the Secretary's 
obligation.  In this respect, the veteran was medically 
examined for VA purposes in June 1994 and August 1999, 
providing ample, recent, and thorough medical findings.  
Moreover, he has not alluded to or identified any additional 
pertinent medical records which would need to be obtained for 
an equitable disposition of his appeal.  In addition, both 
the veteran and his representative have been fully apprised 
of the applicable law and regulations, in the SOC and other 
communications provided by the RO. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (1991); 
VCAA § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5103 and 5103A).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Discussion

In June 1994, an audiologist at a VA medical center evaluated 
the veteran.  The results of audiometric tests indicated 96 
percent speech recognition in the right ear and 92 percent in 
the left ear.  

Audiometric tests performed in conjunction with the August 
1999 VA examination revealed an average pure tone decibel 
loss of 49 in the right ear with 92 percent word recognition.  
An evaluation of the left ear indicated an average pure tone 
decibel loss of 50 with 82 percent word recognition.  

As indicated above, VA regulations require a mechanical 
application of the rating schedule to the numeric 
designations based upon audiometric examination results.  See 
Acevedo, Lendenmann, supra.

Under 38 C.F.R. § 4.85(b), Table VI, "Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman numeral 
designation (Levels I - XI) for hearing loss based on a 
combination of the percent of speech discrimination and the 
puretone threshold average.  A 92 percent speech 
discrimination score and a 49 puretone threshold average are 
assigned to Level I.  Likewise, an 82 percent speech 
discrimination and a 50 puretone threshold average are 
assigned to Level IV.  

"Table VII, 'Percentage Evaluations for Hearing Impairment,' 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect."  38 C.F.R. § 4.85(e).  
As discussed above, the veteran has better hearing in his 
right ear, which is assigned to Level I.  His left ear is 
assigned Level IV.  Under Table VII, a Level I and Level IV 
hearing, considered together, warrant a zero percent (i.e., 
noncompensable) rating.  

Therefore, the Board finds that, based upon the audiometric 
evaluation findings of record, the veteran is not entitled to 
a compensable rating.  See 38 C.F.R. § 4.85.  


ORDER

A compensable evaluation for service-connected bilateral 
hearing loss is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

